Citation Nr: 1312793	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and February 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal was remanded by the Board in February 2012, and recertified to the Board in October 2012.  By that time, however, the Veterans Law Judge who conducted the March 2011 Board hearing had retired from the Board.  The law requires that the Veterans Law Judge (VLJ) who conducts the hearing on an appeal must participate in any decision made in that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  A March 2013 letter notified the Veteran of this event, and gave him the opportunity to testify at another hearing in accordance with the provisions of 38 C.F.R. § 20.717.  In a March 2013 statement, he indicated that he wanted to appear at a Board hearing before a VLJ to be held in person at the RO.  Accordingly, remand is required so that a new Board hearing may be scheduled for the Veteran in accordance with his wishes.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2012).

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a hearing with a Board VLJ to be held in person at the RO, in accordance with his request.  Send the Veteran a letter notifying him of the time and place to report for his scheduled hearing, and associate a copy of that letter with the claims file.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


